      Case: 6:20-cv-00152-JMH Doc #: 4 Filed: 07/20/20 Page: 1 of 2 - Page ID#: 14




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 WARREN KEITH EDWARDS,                              )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )          No.:        2:20-CV-140-PLR-CRW
                                                    )
 LAUREL COUNTY CORRECTIONS,                         )
 JAMIE MOSLEY, and                                  )
 EDITH HENSLEY,                                     )
                                                    )
                Defendants.                         )

                                   MEMORANDUM OPINION

         The Court is in receipt of a pro se prisoner’s civil rights complaint under 42 U.S.C. § 1983

[Doc. 2], and related motion for leave to proceed in forma pauperis [Doc. 1].

         Plaintiff’s complaint is against the Laurel County Corrections Complex and Defendants in

its employ, and it sets forth claims relating to Plaintiff’s medical treatment at the facility. The

general venue statute for federal district courts provides in relevant part, as follows:

                A civil action may be brought in—(1) a judicial district in which any
                defendant resides, if all defendants are residents of the State in
                which the district is located; (2) a judicial district in which a
                substantial part of the events or omissions giving rise to the claim
                occurred, or a substantial part of property that is the subject of the
                action is situated; or (3) if there is no district in which an action may
                otherwise be brought as provided in this section, any judicial district
                in which any defendant is subject to the court's personal jurisdiction
                with respect to such action.

28 U.S.C. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).

         As set forth above, Plaintiff’s complaint sets forth claims arising in the Laurel County

Correctional Complex, which is a facility located within the Eastern District of Kentucky. 28
   Case: 6:20-cv-00152-JMH Doc #: 4 Filed: 07/20/20 Page: 2 of 2 - Page ID#: 15




U.S.C. § 97(a). The Court therefore concludes that the proper venue for this case is the Eastern

District of Kentucky.

       Accordingly, the Clerk will be DIRECTED to transfer this entire action to the Eastern

District of Kentucky, and to close this Court’s file.

       SO ORDERED.

       ENTER:

                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
